NUMBER 13-12-00075-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

                          IN RE GREYHOUND LINES, INC.


                         On Petition for Writ of Mandamus


                           MEMORANDUM OPINION
       Before Chief Justice Valdez, Justice Garza, and Justice Vela
                   Memorandum Opinion Per Curiam1
       Relator, Greyhound Lines, Inc., has filed a petition for writ of mandamus in which

it contends that respondent, the Honorable Migdalia Lopez, Presiding Judge of the

197th Judicial District Court of Cameron County, Texas, abused her discretion, leaving

relator without an adequate appellate remedy, by denying relator’s Motion for Protection

and Motion to Reconsider regarding a deposition noticed by real parties in interest.

Real parties in interest are:      Motor Coach Industries, Inc.; Motor Coach Industries


       1
          See TEX. R. APP. P. 52.8(d) (“When denying [mandamus] relief, the court may hand down an
opinion but is not required to do so.”).
Service Parts, Inc.; ArvinMeritor, Inc.; Daniel Campos, individually and as representative

of the estate of Christina Lozano Campos; Maria L. Lozano; Anna B. Schermerhorn;

Adriana L. Pruitt; Amalia F. Heather; and Daniel N. Campos.

      Having reviewed and fully considered relator’s petition and responses filed by

real parties in interest, this Court is of the opinion that relator has not shown itself

entitled to the relief requested and that the petition should be denied. See TEX. R. APP.

P. 52.8(a). Accordingly, relator’s petition for writ of mandamus is DENIED.


                                                PER CURIAM

Delivered and filed the
23rd day of February, 2012.




                                            2